Citation Nr: 0401905	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hiatal hernia.

2.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's case was remanded by the 
Board in March 2003 for additional development.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's hiatal hernia and gastroesophageal reflux 
disease (GERD) are manifested by recurring epigastric 
distress with pyrosis and regurgitation that is currently 
well controlled with medication.  There is no evidence of 
anemia, melena or loss of weight.  There are no symptom 
combinations productive of considerable impairment of health.

2.  A basis is no longer present for the assignment of a 
separate 10 percent evaluation for the veteran's 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for hiatal 
hernia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.112, 4.114, Diagnostic Code 7346 (2003). 

2.  The claim for a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities is 
moot.  38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the veteran's service medical records (SMRs) 
reveals that he was evaluated for chest pain that was related 
to gastrointestinal (GI) distress in July 1991.  The results 
of an upper GI test, done in August 1991, were interpreted to 
show a small sliding hiatal hernia without reflux.  The 
veteran's February 1992 separation examination noted a 
diagnosis of hiatal hernia with reflux.

The veteran submitted his original claim for disability 
compensation benefits in February 1992.  The veteran failed 
to report for several scheduled VA examinations.

The veteran's claim was adjudicated in June 1992 based on the 
evidence contained in his SMRs.  He was granted service 
connection for several disabilities to include status post 
arthroscopy of the left knee, residuals of cyst excision of 
the left scalp, bilateral hearing loss, hemorrhoids, and 
hiatal hernia.  The veteran was assigned a noncompensable 
disability evaluation for each of the service-connected 
disabilities.

The veteran submitted his current claim in October 1999.  He 
indicated that he had been treated at the VA medical Center 
(VAMC) in Columbia, Missouri.  He said they were no other 
medical records to be obtained in association with his claim.  

The veteran submitted private medical records in October 
1999.  Records from Phelps County Regional Medical Center 
(Phelps) provided the results of a barium swallowing test and 
an air-contrast upper GI test from July 1998.  The barium 
test was interpreted to show a small, sliding-type hiatal 
hernia with small amount of gastroesophageal reflux.  The 
air-contrast upper GI was interpreted as negative.  A 
handwritten note on the test results page indicated that the 
veteran was cleared to return to work, there was no evidence 
of an ulcer.  He was also to take Gaviscon for his symptoms.

The veteran also submitted records from Mercy Medical Group 
(Mercy) that reflected treatment in May and September 1999.  
In May 1999 the veteran was noted to take Zantac, 150-
milligram (mg) tabs, as needed.  He was primarily seen for 
pneumonitis but also had a diagnosis of gastroesophageal 
reflux disease (GERD).  The September 1999 entry indicated 
treatment for an unrelated condition, although the veteran 
was still noted to take Zantac as needed.

The veteran submitted additional treatment records from Mercy 
in November 1999.  The record relates to treatment provided 
in April and May 1999.  The record reflected treatment for 
follow-up of the veteran's pneumonitis as well as 
costochondritis related to coughing.  The veteran's hiatal 
hernia was noted as an ongoing problem.  The records do not 
contain any opinion linking the veteran's pneumonitis as a 
residual of the veteran's hiatal hernia or GERD.  

The veteran also submitted a private treatment record from a 
D. Deardeuff, M.D., dated in March 2000.  The entry related 
to evaluations of the veteran's complaints regarding his 
right knee and left shoulder.

The veteran submitted a statement in March 2000 wherein he 
requested that he be afforded an upper GI examination.  

The veteran was afforded a VA examination in March 2000.  The 
examination related to several of the veteran's service-
connected disabilities to include his hiatal hernia.  The 
examiner noted that the veteran experienced heartburn and 
esophageal reflux symptoms in service.  The veteran said that 
the symptoms had been getting worse over the previous five 
years.  The veteran had initially tried acid blockers and 
antacids and was trying to sleep with his head elevated as 
well as to not eat close to bedtime.  The veteran said he 
recently tried using Prilosec with little success.  He said 
that he frequently noticed fluid that would come up into his 
mouth.  The veteran also said that he was admitted to the 
VAMC in Columbia several years earlier because of chest pain 
and to rule out a heart attack.  He said that his chest pain 
was attributed to his hiatal hernia.  The veteran also said 
that he had been admitted to a private hospital with 
pneumonia that he said was caused by his esophageal reflux 
disease.  No diagnostic studies were done as part of the 
veteran's examination; however, the veteran was to submit 
reports from his private doctor regarding tests for the 
esophagus.  The examiner's diagnosis was hiatus hernia and 
GERD, symptomatic and anticipating plicating operation of the 
lower esophagus.

The veteran's claim for a compensable rating for his hiatal 
hernia was denied in June 2000.  The veteran was also denied 
compensable evaluations for his several other service-
connected disabilities.  Finally he was also denied 
entitlement to 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.

The veteran submitted his notice of disagreement in October 
2000.  He noted that he missed several days of work because 
of his hiatal hernia condition.  He also said that he should 
be entitled to a compensable rating based on his multiple 
noncompensable evaluations.  The veteran did not express 
disagreement with the denial of a compensable rating for his 
individual service-connected disabilities other than his 
hiatal hernia.

The veteran included a copy of prescriptions that were filled 
at a Wal-Mart store for the period from October 1997 to 
October 2000.  He also included a report of an upper GI with 
air contrast from Phelps that was done in August 2000.  The 
report noted that no hiatal hernia or stricture or ulceration 
was noted in the gastroesophageal region.  However, the 
report noted the possibility of a mild degree of esophagitis 
in the distal esophagus because of repeated acid reflux.  The 
impression was free gastroesophageal reflux and mild degree 
of distal esophagitis could not be excluded.

The veteran submitted his substantive appeal in November 
2000.  He again stated that he had lost days of work due to 
his hiatal hernia as well as his several noncompensable 
service-connected disabilities.  He did not provide any 
evidence of his missed work.  The veteran was again scheduled 
for VA examinations in April 2001.  He failed to report for 
the examinations.

The Board remanded the veteran's case for additional 
development in March 2003.  The primary purpose of the remand 
was to provide the veteran with the proper notice and 
assistance required under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The RO was also to obtain any outstanding 
treatment records pertinent to the veteran's claims and to 
afford him a new VA examination.

The RO wrote the veteran in March 2003 and provided him 
notice under the VCAA regarding what evidence and/or 
information he needed to submit to substantiate his claim for 
an increased rating for his service-connected hiatal hernia 
as well as to establish entitlement to a compensable 
disability evaluation under 38 C.F.R. § 3.324.  The veteran 
was asked to identify outstanding information or evidence 
that could be obtained by the RO on his behalf.

Treatment records were obtained from the VAMC in Columbia and 
associated with the claims file in May 2003.  The veteran was 
evaluated at the hospital in September 1993 with complaints 
of chest pain for the previous 21/2 years.  He was noted to 
take Maalox.  The treatment entry noted that the veteran was 
told in 1992 that he had a hiatal hernia.  At the time he 
denied symptoms of reflux.  The assessment was atypical chest 
pain and epigastric tenderness.

The veteran was afforded a VA examination in June 2003.  The 
examiner noted that the veteran had a history of GERD with 
the most recent study available from August 2000.  The 
veteran said he now took Aciphex daily with good response.  
The veteran reported no dysphagia and no odynophagia.  His 
appetite was good and his weight was stable.  He reported no 
change in bowel habits, blood in his stool or melena.  The 
veteran denied any secondary symptoms of GERD, with no 
asthma, laryngitis, or cough.  The examiner reported that the 
veteran's abdomen had normal active bowel sounds and was 
soft, nontender, and nondistended with no organomegaly.  The 
diagnosis was GERD, well controlled with current medications.  
The latest study of August 2000 revealed no hiatal hernia.

The RO again wrote to the veteran in July 2003.  The RO 
informed the veteran that it was still seeking additional 
information or evidence regarding his claim for a compensable 
evaluation for his service-connected disabilities, to include 
his hiatal hernia.  The veteran was provided with the status 
of his claim and an extensive listing of all the evidence of 
record at that time.  The veteran was further informed of 
what evidence VA was responsible for getting and what 
evidence was the responsibility of the veteran.

There is no indication in the claims file that the veteran 
responded to the RO's March 2003 or July 2003 letters 
requesting that he identify any additional information or 
evidence.

The veteran's claim remained denied by way of a rating 
decision dated September 2003.  The veteran was issued a 
supplemental statement of the case (SSOC) in September 2003.  
The veteran submitted a statement in October 2003 wherein he 
indicated that he was not satisfied with the decision and 
waived the 60-day period provided for in the SSOC.  He asked 
that his claims be sent to the Board for a final decision.

The veteran's representative submitted a statement in October 
2003.  The representative stated that the veteran had missed 
multiple days of work because of his hiatal hernia and that 
this should entitle him to a higher level of compensation.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

A.  Hiatal Hernia

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110-
4.114.  The veteran's service-connected hiatal hernia, also 
diagnosed as GERD, has been evaluated under Diagnostic Code 
7346, 38 C.F.R. § 4.114.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, relating to how to evaluate weight 
loss, were revised.  See 66 Fed. Reg. 29,486-29,489 (2001).  
The prior version of 38 C.F.R. § 4.112 essentially judged 
weight loss on a subjective basis whereas the amended version 
established a specific formula of a 20 percent loss of the 
baseline weight to indicate a significant weight loss and a 
10-20 percent loss to indicate a minor weight loss.  The 
amended version further required a measured period of three 
months for the weight loss.  Finally, the baseline weight was 
defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2003).

The July 2001 changes did not alter the diagnostic criteria 
used to evaluate disabilities involving hiatal hernias. 

In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulations makes no difference in how the 
veteran's case is adjudicated.  In any event, the evidence of 
record does not establish any weight loss by the veteran 
during the pendency of his appeal and he has not asserted 
weight loss as a symptom of his current disability.  
Accordingly, although the veteran has not been provided 
notice of the specific changes in 38 C.F.R. § 4.112, the 
Board's action in deciding his case does not result in any 
prejudice to the veteran as the underlying rating criteria 
for Diagnostic Code 7346 has remained unchanged.  

The rating schedule provides that a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).  Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2003).

The evidence since service shows the veteran regularly takes 
medication for symptoms of his hiatal hernia and GERD.  Prior 
to the VA examination in June 2003, there was no evidence to 
show any relief of his main symptoms of persistent epigastric 
distress with acid reflux and heartburn.  At the time of the 
March 2000 VA examination the veteran reported that his 
symptoms had been increasing over the previous five years and 
that he had not obtained any relief from medications.  The 
several outpatient treatment records provided do show that 
the veteran has had a continuing problem with either his 
hiatal hernia or GERD and has been on medication to include 
Zantac, Gaviscon, Prilosec, and Aciphex.  When all of the 
evidence of record is considered, the Board finds that the 
veteran's symptoms, relating to his hiatal hernia and GERD, 
more nearly approximate the criteria for a 10 percent rating 
under Diagnostic Code 7346.  The Board is aware that the June 
2003 VA examination reported good control of symptoms with 
medication; however, the veteran's claim has been pending 
since October 1999 and the June 2003 report is the first 
evidence that the veteran had obtained any relief from his 
symptoms.  Therefore, a 10 percent rating is warranted based 
on a totality of the evidence.

The Board has also considered whether the veteran's 
symptomatology is such as to warrant a 30 percent rating 
under Diagnostic Code 7346.  The veteran does not, and has 
not, manifested symptoms of dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain that are productive of considerable impairment of 
health.  Thus a 30 percent rating under Diagnostic Code 7346 
is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's service-connected hiatal 
hernia.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim seeking an 
increased (compensable) evaluation for his service-connected 
hiatal hernia.  All the information necessary to complete his 
application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was originally denied in June 2000.  He 
was provided notice of the rating decision and the reasons 
why his claim for an increase was denied.

The Board remanded the case in March 2003.  The RO then 
provided specific notice under the VCAA in March 2003 and in 
July 2003.  The veteran was asked to identify any source of 
evidence or information that would be supportive of his 
claim.  The RO further informed the veteran that it was his 
responsibility to obtain any private records and that the RO 
would assist him if he provided the necessary authorization.  
In addition, the RO provided the veteran complete list of all 
evidence of record at the time of the July 2003 letter.  The 
veteran did not respond to either of the RO's letters.

The veteran was issued a statement of the case in October 
2000 that provided the regulatory criteria used to evaluate 
his disability.  The SOC informed the veteran of the 
necessary criteria in order to obtain a 10, 30, or 60 percent 
disability evaluation.  The veteran was also issued a 
supplemental statement of the case in September 2003 that 
addressed all the additional evidence that had been added to 
the record.  The veteran was again informed as to why the 
evidence of record was insufficient to justify an increased 
rating.

The veteran responded to the issuance of the SSOC in October 
2003.  He stated that he still disagreed with the decision 
and wanted his case sent directly to the Board.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He was notified 
of the continued denial of his claim and the basis for the 
denial.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran submitted private treatment records in response 
to earlier RO requests and all VA treatment records 
identified were obtained and associated with the claims file.  
As noted above, the veteran has not identified any additional 
source of information or evidence that could be obtained to 
support his claim, despite several letters from the RO 
requesting him to either provide the evidence or identify it 
and allow the RO to obtain it on his behalf.  He was afforded 
several VA examinations in the development of his claim.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).

B.  Rating under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2003).  In this case, the veteran 
is service connected for bilateral hearing loss, hemorrhoids, 
residuals of the cyst excision of the left scalp, status post 
arthroscopy of the left knee, residuals of the cyst excision 
of the chest.  All of these disabilities have been evaluated 
as noncompensably disabling.

In light of the Board's action to assign a 10 percent 
disability evaluation for the veteran's service-connected 
hiatal hernia, the veteran may not be awarded a separate 10 
percent disability evaluation for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324.  The claim is 
rendered moot by the award of the 10 percent rating for the 
hiatal hernia.


ORDER

Entitlement to a 10 percent rating for hiatal hernia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a separate 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



